OPINION OP THE COURT BY
WILDER, J.
This is an appeal by Isaac Kaiu from an order allowing the final accounts and discharge of J. H. Coney, administrator de bonis non of the estate of S. Kaiu, deceased, the objection being that several items of expenditure should not have been allowed. Coney was appointed December 2, 1899, and filed his first and final account on March 14, 1905, asking to be allowed $1058.70 and charging himself with $1825. On May 4, 1905, the day appointed for the hearing, he filed a supplementary account showing additional expenditures in 1900 and 1902 amounting to $493.36 and commissions $159.75 and $16 for costs on the final hearing. There was also a receipt of $100 since the filing of the first account, so that the account finally showed a balance due the estate of $197.19.
*515Before taking up tlie items objected to, we may say that the supplementary account of May 4, 1905, showing expenditures of nearly $500 paid in 1900 and 1902 looks very fishy, in view of the fact that the petition sworn to by the administrator and filed on March 15, 1905, purports to give a detailed statement of receipts and expenditures down to that date.
Furthermore, there appears to be no reason why this estate was not promptly wound tip, the administrator discharged and the property distributed to the persons entitled long before 1905. Unless exceptional circumstances prevent an estate should be closed in about eight months. In, re Estate of Espinda, 9 Haw. 344. All the more should an estate be closed within that time in the case of an administrator de bonis non. The least that an administrator should be compelled to do under those circumstances would be to file an annual account.
The first items objected to amount to $224, being $80 paid to George A. Davis for services rendered in court in an action re payment of rent to estate, in the matter of the assignment of mortgage, and in arranging settlement by Podmore for rents in connection with property in Honolulu, $30 for steamer fare of the administrator, the widow and the son from Kauai to Honolulu and return, and $108 for expenses in Honolulu in connection with the matter. AVe allow the $80 paid for attorney’s fees because it does not clearly appear that the expense Avas incurred Avithout reasonable justification. The other items Avill have to be disalloAved for the reason that the record on this appeal, including -the vouchers, does not shoAV any reasonable necessity or justification for the expenditures.
The second objection is to the payment of $356.38 on February 24, 1903, to AYahine Kaiu, the widow, “in full payment of debts of S. Kaiu Estate to me.” The objection is based on the ground that there is no itemized statement of this amount and that it does not appear that any claim for same Avas filed either with the administrator or with the administrator de bonis non. The administrator contends that it Avas unnecessary for the Avidow to file any claim. This item is disallowed, and the administrator de bonis non is surcharged with the amount thereof.
J. LigMfoot, (Magoon, & Lightfoot on the brief), for Isaac Kaiu.
W. T. Rawlins far administrator.
The third objection is to the payment to C. H. Bishop in September, 1902, of $385.36. The administrator de bonis non testified at the hearing that he knew that Bishop’s bill was for lumber, building material, etc., had before the death of Kaiu and used for the benefit of his estate. We do not find any voucher for this expenditure at all, and there does not appear to have been any claim filed for same. The item is disallowed, and the administrator de bonis non is surcharged with the amount. The administrator is bound bv the statute, which provides that a claim not duly jwesented is forever barred and he is not authorized to pay it. B. L., Sec. 1851.
The last objection is to the commissions charged of $159.75. This objection is based on the ground that as long as the widow’s dower remains unsevered she should stand one-third of the commissions. In this case it appears that the widow received in 1900 the sum of $80 and in 1903 the sum of $138.15, which purport to be her dower. In view of the fact that the administrator de bonis non did not settle up this estate within a reasonable time, we reduce his commissions to the sum of $75.
The conclusion is that the administrator de bonis non is surcharged with the sum of $970.99, with which modification the decree appealed from is affirmed.